Citation Nr: 0637794	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-22 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for status 
postoperative laparotomy and partial colon resection for 
gangrenous colon segment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to August 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  In April 2004, the veteran testified 
at a Video Board hearing before the undersigned Veterans Law 
Judge; a copy of the hearing transcript is associated with 
the claims file.  Subsequently, in November 2004, the Board 
remanded the issue to the RO for additional development.  The 
case is now before the Board for further appellate 
consideration.


FINDING OF FACT

The veteran's status postoperative laparotomy and partial 
colon resection for gangrenous colon segment is manifested by 
no more than moderate stomach pain, nausea, and constipation 
alternating with diarrhea. 


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for status 
postoperative laparotomy and partial colon resection for 
gangrenous colon segment have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.1- 4.14, 4.114, Diagnostic Code 7301, 7328 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letter dated in June 2002 and 
March 2005, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish an increased rating 
for the disability at issue, of what VA would do or had done, 
what evidence he should provide, informed the appellant that 
it was his responsibility to help VA obtain medical evidence 
or other non-government records necessary to support his 
claim, and asked him to provide any information in his 
possession.  

In compliance with the Board's November 2004 remand, the 
veteran was asked to identify any additional medical 
evidence.  The veteran did not respond to the March 2005 VA 
notice letter.  Thus, the Board is not aware of the existence 
of additional relevant evidence in connection with the 
appellant's claim, which VA has not sought and notes that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  In September 2005, the veteran was 
examined and the examiner provided the requested opinion.  A 
separate VA examiner reviewed the veteran's claims file in 
February 2006.  Finally, in March 2006, VA readjudicated the 
appeal and issued a supplemental statement of the case.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's November 2004 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of the 
effective date of an award.  In a letter dated in March 2006, 
the appellant was provided with notice of the type of 
evidence necessary to establish an effective date, if a 
compensable rating was granted on appeal.  When implementing 
the award, the RO will address any notice defect with respect 
to the effective date.  Significantly, the veteran retains 
the right to appeal any effective date assigned by the RO.

The Board finds that the evidence of record is adequate for 
determining whether the criteria for a compensable rating 
have been met.  Accordingly, the Board finds that the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and no 
further assistance to the veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

The veteran contends that his digestive disorder warrants an 
initial compensable disability rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  Because the present appeal 
arises from an initial rating decision, which established 
service connection and assigned initial disability ratings, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board notes that in rating a digestive disorder, ratings 
under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2006).

The veteran is currently in receipt of a noncompensable 
rating under Diagnostic Codes 7327-7329.  Diagnostic Code 
7328 directs the evaluator to Diagnostic Code 7301 when 
residual adhesions constitute the predominant disability.  In 
the present appeal, the veteran is in post-treatment status 
of several episodes of small bowel obstruction secondary to 
adhesions and/or a hernia; thereby making Diagnostic Code 
7301 applicable to the veteran's claim.  

Under Diagnostic Code 7301, a 50 percent evaluation 
contemplates "severe" symptomatology with definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  A 30 percent evaluation 
contemplates a "moderately severe" disorder with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  A 10 
percent evaluation is warranted where there is pulling pain 
on attempting to work or on movement of the body, or 
occasional episodes of colic pain, nausea, vomiting, or 
constipation, diarrhea, or abdominal distention.  A 
noncompensable rating (0 percent) will be assigned for mild 
adhesions.  38 C.F.R. § 4.114, Diagnostic Code 7301.

In support of his claim for a compensable rating, the veteran 
testified at an April 2004 Video Board hearing that he 
experienced stomach pains, nausea, and diarrhea about three 
to four times a week.  Post-service medical evidence in the 
veteran's claims file is consistent with this testimony.  
Medical records from St. Joseph's Hospital between July 1992 
and February 1995 and from Little Rock VA Medical Center 
(VAMC) between January 2002 and February 2005 show that the 
veteran frequently and continuously complained of and was 
treated for stomach pains, nausea, and diarrhea.

In September 2005, the veteran underwent a VA intestines 
examination.  Upon review of the veteran's claims file, the 
examiner found that the veteran had a colon resection due to 
ischemic bowel disease, had episodes of bowel obstruction, 
and surgery to treat a ventral hernia.  At the examination, 
the veteran reported that he had frequent troubles with 
nausea and diarrhea, which the VA examiner estimated to be 
every other day, but no weight loss or blood in the stool.  
On examination, the VA examiner concluded that the veteran is 
in postoperative status from bowel resection and post-
treatment status of several episodes of small bowel 
obstruction probably secondary to adhesions and/or hernia.  
Given the above medical evidence, the Board finds that a 10 
percent rating is warranted under Diagnostic Codes 7301 and 
7328.  

Moreover, the Board finds that a higher rating is not 
available under Diagnostic Codes 7301 and 7328.  The evidence 
does not establish that the veteran's digestive disorder is 
moderately severe with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  Consequently, the Board 
concludes that the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
service-connected digestive disorder.  

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher rating might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's digestive disorder has been persistently more 
severe at any time during the period of this initial 
evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's digestive disorder has resulted 
in frequent hospitalizations or caused marked interference in 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Thus, the Board finds that the veteran's service-connected 
status postoperative laparotomy and partial colon resection 
for gangrenous colon segment warrants a 10 percent disability 
rating.  38 C.F.R. § 4.114, Diagnostic Codes 7301, 7328.  The 
benefit sought on appeal is granted to that extent.


ORDER

An initial rating of 10 percent for status postoperative 
laparotomy and partial colon resection for gangrenous colon 
segment is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


